DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/US2018/027556 filed 13 April 2018. Acknowledgment is made of the Applicant's claim of domestic priority to provisional US application 62/482,278 filed 13 April 2017.

Rejoinder
Claims 1, 3-4, 8, 10, 12, 14-15, 19, 24, 29-30, and 45-46 are allowable. Claims 2, 13, 16-18, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 21 January 2021, is hereby withdrawn and claims 2, 13, 16-18, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Harwood on 28 January 2022.

The application has been amended as follows. Text following the Examiner’s amendment in each claim has not been changed from the previously entered claims and should be retained as previously entered: 
[AltContent: connector]1. (Currently Amended) A compound having the following structure (I):
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[AltContent: connector](I)
or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:
G1 is -OH, -NR3R4, -(C=O)NR5 or-NR3(C=O)R5;
G2 is -CH2- or-(C=O)-;

R1 and R2…

	2. (Currently amended) The compound of claim 1, having the following structure (IA):
[AltContent: connector]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[AltContent: connector]						(IA)
wherein:…

	3. (Currently amended) The compound of claim 1, having the following structure (IB):
[AltContent: connector]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

[AltContent: connector]							(IB)
wherein…

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the instant claims to require hydrogen atoms at the R position. Moreover, the Applicant has provided a Declaration under 37 CFR 1.130 which declares that the subject matter of Tam et al. is owned by the same inventor as the instant claims. The Declaration is accepted and Tam is withdrawn as prior art. Thus, with the above amendments, the instant claims are not taught or suggested in the prior art and are accordingly in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613